UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                               No. 00-60486
                             Summary Calendar



                              CURTIS MCGEE,

                                                      Plaintiff-Appellant,


                                   VERSUS


                       KIMBERLY CLARK CORPORATION,

                                                       Defendant-Appellee.




           Appeal from the United States District Court
             For the Southern District of Mississippi
                             (2:98-CV-336-PG)
                             February 5, 2001
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Curtis   McGee   (“McGee”)    brought    suit   against    his   former

employer, Kimberly Clark Corporation (“Kimberly Clark”), in the

United   States   District    Court   for     the   Southern    District   of

Mississippi alleging race and gender discrimination under Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e), et seq.


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Kimberly Clark answered alleging that McGee was discharged after an

internal investigation confirmed that he had sexually harassed a

female contract worker.          Specifically, in a telephone conversation

with the woman in question, McGee requested that she perform sexual

favors   in    exchange    for    job   benefits     including    a   pay   raise.

Kimberly Clark moved for summary judgment which the district court

granted.      McGee appeals to this Court.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself.            For the reasons stated

by the district court in its Memorandum Opinion and Order filed

under date of June 20, 2000, we affirm the grant of summary

judgment      in   favor   of    Kimberly    Clark    and   the   dismissal     of

plaintiff’s complaint with prejudice.

                    AFFIRMED.




                                         2